Name: Thirty-eighth Commission Directive 81/632/EEC of 16 July 1981 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-08-15

 Avis juridique important|31981L0632Thirty-eighth Commission Directive 81/632/EEC of 16 July 1981 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 231 , 15/08/1981 P. 0030 - 0030*****THIRTY-EIGHTH COMMISSION DIRECTIVE of 16 July 1981 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (81/632/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Thirty-seventh Commission Directive 81/332/EEC (2), and in particular Article 6 thereof, Whereas Directive 70/524/EEC provides that the content of the Annexes must be regularly amended in order to keep abreast of developments in scientific and technical knowledge; Whereas tests on certain uses of virginiamycine and carbadox, which are provided for in Annex II and may therefore be authorized at national level, have not yet been completed; whereas it is therefore desirable to extend the period of authorization of these additives for a finite period; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 70/524/EEC is hereby amended as follows: 1. In part A 'Antibiotics', the text of item No 21 'Virginiamycine' is replaced by the following: 1.2.3.4.5.6.7.8.9 // // // // // // // // // // 21 // Virginiamycine // I. C28H35N3O7 // piglets // 4 months // 5 // 50 // // 30 June 1981 // // // II. C43H49N7O10 // calves // 16 weeks // 5 // 50 // // 30 June 1982 // // // // // // // // // 2. In part F 'growth promotors', for item No 2 'Carbadox', '30 June 1981' in the column headed 'Period of authorization' is replaced by '30 November 1981.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 16 July 1981. For the Commission The President Gaston THORN (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 131, 18. 5. 1981, p. 1.